THE COURT.
Plaintiff has filed a petition for rehearing
in which he asserts that the opinion heretofore filed sets forth as facts matters which are untrue. He asserts that the statement in the opinion that “an appeal was taken from the order of September 20, 1937, resulting in the affirmance of the order” is “grossly unfair” to plaintiff and his counsel. A careful examination of the record discloses that no untrue statement appears in the statement of facts in the opinion. Plaintiff, however, argues that it is to he implied from the opinion that the Supreme Court affirmed the order of September 20, 1937, on the ground that deception had been practiced on the trial court in inducing the acceptance of the findings. He points out that the Supreme Court in affirming the order based its decision upon the ground that the trial judge was justified in making the order of September 20, 1937, upon the ground that the signing of the findings and judgment in the first instance was a clerical error.
Notwithstanding the unwarranted criticism of the trial court and of this court contained in the petition for a rehearing, we prefer to relieve counsel for plaintiff of the fear that the opinion of the court will result in “degrading and besmirching” him.
It is ordered that the following words be inserted in the opinion of the court after the word “order” appearing at the end of the 17th line of page 2 of the opinion (in line 12, page 912, supra) : “upon the ground that the findings and judgment had been inadvertently filed.”
The petition for a rehearing is denied.
Appellant’s petition for a hearing by the Supreme Court was denied May 27, 1943. Curtis, J., voted for a hearing.